DETAILED ACTION

Claims 1-2, 4, 6, 13, 15, and 17-20 allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Mathew Gaffney (Reg. No. 46,717) on April 20, 2021.

The application has been amended as follows:

1. (Currently Amended) an apparatus, comprising: 
an intermediary edge device, including at least one memory adapted to store run- time data for the device, and at least one processor that is adapted to execute processor- executable code that, in response to execution, enables the intermediary edge device to perform actions, including: 
maintaining and controlling a virtual Internet of Things (IoT) device to act as a representation of a connected device;
 storing, on the virtual IoT device, a plurality of edge applications, wherein each edge application of the plurality of edge applications is comprised of at least two modules of a plurality of modules, wherein modules of the plurality of modules are interoperably compositable with 
receiving communications from an IoT support service; 
synchronizing the modules of the plurality with corresponding module twins on the IoT support service, wherein each module twin corresponds to a module of the plurality and includes metadata associated with the corresponding module, and wherein the synchronizing includes synchronizing at least a portion of the metadata on the module twins based on the corresponding modules; 
via the plurality of edge applications, acting in response to the received communications from the IoT support service, including sending communications to the IoT support service in response to the received communications, and, via the plurality of edge applications, changing the virtual IoT device as if the virtual IoT device were the connected device; and 
communicating with the connected device based on changes in the virtual IoT device.

2. (Original) The apparatus of claim 1, where communications between the intermediary device and the connected device are accomplished via a serial communications protocol.

3. (Cancelled)

4. (Previously Presented) The apparatus of claim 1, the actions further including: enabling communications between the modules of the plurality of modules, and between the modules of the plurality of modules and the IoT support service such that each module of the plurality is configured to communicate with the IoT support service using a common security context.

5. (Cancelled)

6. (Previously Presented) The apparatus of claim 1, the actions further including: based on instructions from the IoT support service, storing an additional module as part of the edge application of the virtual IoT device without altering the modules of the plurality.

7. (Previously Presented) The apparatus of claim 1, the actions further including: based on instructions from the IoT support service, removing a module of the plurality from the edge application of the virtual IoT device without altering the other modules of the plurality.

8. (Previously Presented) The apparatus of claim 1, the actions further including: based on instructions from the IoT support service, modifying at least one module of the plurality of modules of the virtual IoT device.

9. (Previously Presented) The apparatus of claim 1, the actions further including: based on instructions from the IoT support service, modifying at least one module of the plurality of modules of the virtual IoT device to add a declarative rule; detecting a triggering of the declarative rule based on a particular event having been determined to have occurred; and in response to the declarative rule being triggered, communicating the triggering of the event to at least one declarative target.

10. (Currently Amended) a method, comprising:
 employing at least one processor to execute a virtual Internet of Things (IoT) device such that the virtual IoT device acts as if the virtual IoT device were a corresponding connected device; 
storing, on the virtual IoT device, a plurality of edge applications, wherein each edge application of the plurality of edge application is comprised of at least two modules of a plurality 
synchronizing the modules of the plurality with corresponding module twins on an IoT support service, wherein each module twin corresponds to a module of the plurality and includes metadata associated with the corresponding module, and wherein the synchronizing includes synchronizing at least a portion of the metadata on the module twins based on the corresponding modules;
 and via the plurality of edge applications, communicating with the corresponding connected device based on changes in the virtual IoT device.

11. (Original) The method of claim 10, where communications between the intermediary device and the connected device are accomplished via a serial communications protocol.

12. (Cancelled)

13. (Currently Amended) an apparatus, comprising: 
an Internet of Things (IoT) support service, including at least one memory adapted to store run-time data, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the IoT support service to perform actions, the actions including:
 causing an intermediary edge device to execute a virtual IoT device such that the virtual IoT device acts as if the virtual IoT device were a corresponding connected device; 
causing to be stored, on the virtual IoT device, a plurality of edge applications, wherein each edge application of the plurality of edge application is comprised of at least two modules of a plurality of modules, wherein modules of the plurality of modules are interoperably 
 storing a plurality of module twins that respectively correspond to the modules of the plurality of modules of the edge application on the virtual IoT device, wherein the plurality of module twins individually include metadata associated with the corresponding module of the plurality of modules; 
synchronizing the metadata of each module twin of the plurality of module twins based on the corresponding module, 
and via the plurality of edge applications, causing the intermediary edge device to communicate with the corresponding connected device based on changes in the virtual IoT device.

14. (Cancelled)

15. (Currently Amended) The apparatus of claim 13, the actions further including: enabling communications between the modules of the plurality of modules and the IoT support service according to a common security context.

16. (Cancelled)

17. (Original) The apparatus of claim 13, the actions further including: determining at least one further module to be deployed on the virtual IoT device; deploying the determined at least one further module to the virtual IoT device; and in response to deploying the determined at least one further module, updating the plurality of module twins by adding, to the plurality of modules twins, modules twins corresponding to the deployed modules.



19. (Original) The apparatus of claim 13, the actions further including: executing a plurality of services, such that the services of the plurality of services are configured to communicate with the modules of the plurality of modules; determining at least one service of the plurality of services for which at least a portion of the service is to be executed as a further module on at least one edge device of the plurality of edge devices; and causing the further module to be deployed to the at least one edge device of the plurality of edge devices.

20. (Original) The apparatus of claim 13, the actions further including: determining at least one module of the plurality of modules to be modified by adding a declarative rule, such that the declarative rule causes, in response to the declarative rule being triggered based on a particular event having been determined to have occurred, communicating the triggering of the event to at least one declarative target; and causing the determined at least one module of the plurality of modules to be modified by adding the declarative rule.

Reason for allowance 
	The following is an examiner’s statement of reasons for allowance.
	Independent Claim 20 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 2, 4, 6, 13, 15, and 17-20  are allowed based on the same reason(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/Primary Examiner, Art Unit 2449